DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change In Examiner
	Please note that the Examiner assigned to this application has changed. Any questions regarding this Office action or previous communications from the Office may be directed to Erin M. Bowers, whose contact information can be found at the end of this Office action.

Claim Status
The amendment of 08/12/2021 has been entered. Claims 1-40 are pending in this US patent application. Claims 30-40 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/11/2021.
Claims 1-29 are currently under examination and were examined on their merits.




Withdrawn Objections/Rejections
	The objections to claims 8-9 and 22-23 for containing minor informalities as set forth in the previous Office action are withdrawn in light of the amendment of 08/12/2021, which corrected the informalities.
	The rejection of claim 9 under 35 U.S.C. 112(b) as being indefinite for depending from itself as set forth in the previous Office action is withdrawn in light of the amendment of 08/12/2021, which amended claim 9 to depend from claim 8.
	
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-2, 6-7, 15-16, 20-21, and 29 remain rejected under 35 U.S.C. 103 as being unpatentable over Parashar et al., Parkinsonism and Related Disorders 38: 1-7 (2017), in view of Muñoz et al., J. Ind. Microbiol. Biotechnol. 38: 1845-1852 (2011).  
	
Please note: this rejection has been slightly augmented to incorporate discussion of the newly added limitations in claims 1 and 15. However, because the basis of the rejection is unchanged, the rejection has been maintained.

Parashar’s general disclosure is related to the impact of gut microbiota on Parkinson’s disease (see entire document, including title and abstract).
Regarding claims 1-2, Parashar teaches a probiotic bacterium, Bacillus sp. JPJ, that can produce l-DOPA from l-tyrosine in vitro, which is then converted to DA with the aid of DOPA decarboxylase (p. 3, section 1.3, 2nd sentence). Furthermore, Parashar teaches “Probiotics …when administered in adequate amounts, confer health benefits to the host by restoring the body's ‘good’ vs. ‘bad’ microbial balance” (p. 3, section 1.3, 1st sentence; the Examiner notes that at least some degree of gut colonization is required to restore the body’s microbial balance and that the instant claims do not Bacillus sp. JPJ is a probiotic that can produce l-DOPA and can be administered to treat Parkinson’s disease by colonizing the gut (see Table 1; cf. claim 1; the Examiner notes that the instant claims do not require any length of time for which the production of l-DOPA is to be “sustained” or the production of any particular amount of l-DOPA, and so any production of l-DOPA by the probiotic microorganisms that produce l-DOPA can be interpreted as “providing l-DOPA in a sustained manner” as recited in claims 1 and 15 because any l-DOPA production is “sustained” for the period of time during which it occurs).
Regarding claims 15-16 and 29, Parashar teaches Parkinson’s is a multifocal neurodegenerative disorder that includes other symptoms such as “dementia, depression, sensory and autonomic dysfunction” (p.1, last ¶). Parashar also teaches gut microbiota has been implicated in several neurological disorders including “anxiety, stress, and much more” (abstract). Therefore, Parashar suggests treating Parkinson’s with a probiotic simultaneously treats depression and anxiety.
 Regarding claims 6-7 and 20-21, Parashar discloses treating humans because Parashar’s focus is human as indicated in the introduction where “human,” “people,” “our”, “we,” individual,” and “he” are written in each of the first four sentences. st sentence). Parashar’s teachings are mostly suggestive, if not solely, focused on human subjects, reading on claims 6-7 and 20-21.

However, Parashar does not teach a recombinant microbial cell as recited in instant claims 1 and 15. 

Muñoz’ general disclosure is related to metabolic engineering of Escherichia coli (E. coli) to improve l-DOPA synthesis (see entire document, including title and abstract). Muñoz teaches creating the plasmid pTrchpaBCTrctyrCpheACM with hpaBC genes and with it generating strains of E. coli, W3110ΔtyrR_DOPA and VH33ΔtyrR_DOPA (p. 1849, right column, 1st full ¶, 1st 2 sentences). Muñoz then teaches these two strains produced l-DOPA (p. 1850, Table 3), reading on the limitation of a recombinant microbial cell that is capable of producing l-DOPA.

It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to modify or combine (see MPEP 2143(I)(A)) metabolic engineering, as taught by Muñoz, with the Bacillus sp. JPJ such as taught in Parashar, to create a recombinant probiotic capable of producing l-DOPA to treat Parkinson’s patients. The skilled artisan would have been motivated to do so because Muñoz nd full ¶) and probiotics “confer health benefits to the host by restoring the body's ‘good’ vs. ‘bad’ microbial balance” (p. 3, section 1.3, 1st sentence). In view of the teachings of Parashar and Muñoz, there would have been a reasonable expectation of success that Bacillus sp. JPJ could be engineered to produce l-DOPA because Muñoz taught how to engineer bacteria to produce more l-DOPA. There would have been a reasonable expectation of success that administering the engineered Bacillus sp. JPJ to a subject in need would treat the subject for Parkinson’s because l-DOPA is a primary drug for Parkinson’s disease management, as taught by Parashar, and probiotics are a successful way to treat Parkinson’s patients, also taught by Parashar. 
Therefore, claims 1-2, 6-7, 15-16, 20-21, and 29 are rendered obvious by Parashar in view of Muñoz and are rejected under 35 U.S.C. 103.

Claims 3 and 17 remain rejected under 35 U.S.C. 103 as being unpatentable over Parashar et al., Parkinsonism and Related Disorders 38: 1-7 (2017), in view of Muñoz et al., J. Ind. Microbiol. Biotechnol. 38: 1845-1852 (2011), as applied to claims 1-2, 6-7, 15-16, 20-21, and 29 above, and further in view of Singh et al., Experimental Gerontology 66: 1-9 (2015).

As discussed above, claims 1-2, 6-7, 15-16, 20-21, and 29 are rendered obvious by Parashar in view of Muñoz. However, Parashar and Muñoz do not teach that the recombinant microbial cell is E. coli Nissle 1917 (claims 3 and 17).

Singh’s general disclosure is related to a recombinant E. coli Nissle 1917 strains’ use as a probiotic and how it alleviates age-associated oxidative stress and hyperlipidemia in rats (see entire document, including title and abstract). Singh teaches creating a recombinant strain of E. coli Nissle 1917, called EcN-5, which integrated genes for vgh and gfp in its genome and also harbored the pTPQQ-1 plasmid (p.2, Table 1). Singh also teaches “rats (48–50 weeks old) were gavaged with probiotic EcN strains (108 CFU twice weekly)” (Abstract: Methods).

It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to substitute E. coli Nissle 1917 such as taught by Singh for the bacteria taught by the combined teachings of Parashar and Muñoz. The skilled artisan would have been motivated to do so because Singh teaches recombinantly modified E. coli Nissle 1917 was successfully used as a probiotic in humans. In view of the teachings of Parashar, Muñoz, and Singh, there would have been a reasonable expectation of success that using E. coli Nissle 1917 would enable the skilled artisan to create a recombinant probiotic that produces l-DOPA in order to treat Parkinson’s patients because Singh taught E. coli Nissle 1917 can be recombinantly modified to overproduce desired proteins and used as a probiotic to treat patients.
Therefore, claims 3 and 17 are rendered obvious by Parashar in view of Muñoz and Singh and are rejected under 35 U.S.C. 103.

Claims 4-5 and 18-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Parashar et al., Parkinsonism and Related Disorders 38: 1-7 (2017), in view of Muñoz et al., J. Ind. Microbiol. Biotechnol. 38: 1845-1852 (2011), as applied to claims 1-2, 6-7, 15-16, 20-21, and 29 above, and further in view of Singh et al., Experimental Gerontology 66: 1-9 (2015), and Cassani et al., Minerva Gastroenterol. Dietol. 57: 117-121 (2011).

As discussed above, claims 1-2, 6-7, 15-16, 20-21, and 29 are rendered obvious by Parashar in view of Muñoz. However, the combined teachings of Parashar and Munoz do not teach: oral administration (claims 4 and 18) or administration on alternate days (claims 5 and 19).

Singh’s general disclosure is related to a recombinant E. coli Nissle 1917 strains’ use as a probiotic and how it alleviates age-associated oxidative stress and hyperlipidemia in rats (see entire document, including title and abstract). Singh teaches “rats (48–50 weeks old) were gavaged with probiotic EcN strains (108 CFU twice weekly)” (Abstract: Methods), reading on oral administration. Also note that Singh teaches administration once every 3 or 4 days (twice weekly) (Abstract: Methods).

Cassani’s general disclosure is related to using probiotics to treat constipation in Parkinson’s disease (see entire document, including title). Cassani teaches administering Lactobacillus casei Shirota to Parkinson's patients daily to successfully treat constipation (Abstract, last sentence). As stated above, Singh teaches prima facie case of obviousness exists.” The instant claims’ periodicity of administration, 2 days, lies within the range of daily to every 4 days, making it prima facie obvious.

It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to administer orally, as taught by Singh, every day, every other day, every third day, or every fourth day, as taught by the combined teachings of Singh and Cassani, the probiotic as taught by the combined teachings of Parashar and Muñoz. The skilled artisan would have been motivated to do so because Singh taught oral administration of a probiotic successfully treated patients for diseases (see title and abstract). Furthermore, the skilled artisan would have been motivated to select a periodicity of treatment between daily and every four days because the combined teachings of Singh and Cassani show that administration within these time frames is effective. In view of the teachings of Parashar, Muñoz, Singh, and Cassani, there would have been a reasonable expectation of success that oral administration every other day would successfully treat patients because Singh and Cassani demonstrated success with oral administration every day and every 3-4 days.
Therefore, claims 4-5 and 18-19 are rendered obvious by Parashar in view of Muñoz, Singh, and Cassani and are rejected under 35 U.S.C. 103.

Claims 8-9 and 22-23 remain rejected under 35 U.S.C. 103 as being unpatentable over Parashar et al., Parkinsonism and Related Disorders 38: 1-7 (2017), in view of Muñoz et al., J. Ind. Microbiol. Biotechnol. 38: 1845-1852 (2011), as applied to claims 1-2, 6-7, 15-16, 20-21, and 29 above, and further in view of Cassani et al., Minerva Gastroenterol. Dietol. 57: 117-121 (2011).

As discussed above, claims 1-2, 6-7, 15-16, 20-21, and 29 are rendered obvious by Parashar in view of Muñoz. However, the combined teachings of Parashar and Muñoz do not teach: wherein the effective amount is about 106 to 1012 CFU (claims 8 and 22) or about 109 CFU (claims 9 and 23).

Cassani’s general disclosure is related to using probiotics to treat constipation in Parkinson’s disease (see entire document, including title). Cassani teaches administering 6.5 x 109 CFU / day of Lactobacillus casei orally, via a fermented milk drink, to human Parkinson's patients to successfully treat constipation (Abstract). Note that 6.5 x 109 CFU reads on the range recited in claims 8 and 22 (see MPEP § 2144.05 (I)). Also, 6.5 x 109 CFU reads on “about 109 CFU” recited in claims 9 and 23.

It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to administer 6.5 x 109 CFU, as taught by Cassani, of the probiotic as taught by the combined teachings of Parashar and Muñoz. The skilled artisan would have been motivated to do so because Cassani taught 6.5 x 109 CFU was an effective amount to successfully treat Parkinson’s patients for constipation (see abstract). In view 9 CFU would be an effective amount because Cassani demonstrated this dose was successful in treating Parkinson’s patients.
Therefore, claims 8-9 and 22-23 are rendered obvious by Parashar in view of Muñoz and Cassani and are rejected under 35 U.S.C. 103.

	Claims 10-11 and 24-25 remain rejected under 35 U.S.C. 103 as being unpatentable over Parashar et al., Parkinsonism and Related Disorders 38: 1-7 (2017), in view of Muñoz et al., J. Ind. Microbiol. Biotechnol. 38: 1845-1852 (2011), as applied to claims 1-2, 6-7, 15-16, 20-21, and 29 above, and further in view of Brod et al., Movement Disorders 27(6): 750-753 (2012).

As discussed above, claims 1-2, 6-7, 15-16, 20-21, and 29 are rendered obvious by Parashar in view of Muñoz. However, the combined teachings of Parashar and Muñoz do not teach co-administering to said subject an effective amount of an aromatic amino acid- or DOPA decarboxylase inhibitor (claims 10 and 24) and wherein that inhibitor is carbidopa or benserazide (claims 11 and 25).

Brod’s general disclosure is related to the results of a clinical trial to determine the impact of the dose of carbidopa that is co-administered with L-DOPA to Parkinson’s patients (see entire document, including title and abstract). Brod teaches “Levodopa is always administered with a peripheral inhibitor of aromatic amino acid decarboxylase (AAAD), carbidopa or benserazide. Inhibition of AAAD decreases peripheral 

It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to co-administer carbidopa or benserazide such as taught by Brod in the treatment method taught by the combined teachings of Parashar and Muñoz. The skilled artisan would have been motivated to do so because Brod teaches co-administration of carbidopa or benserazide reduces the dose of l-DOPA required for a clinical response by 75% and diminishes the peripheral side effects (p. 750, 1st two sentences). In view of the teachings of Parashar, Muñoz, and Brod, there would have been a reasonable expectation of success that co-administering carbidopa would allow the skilled artisan to reduce the dose of l-DOPA required and to also reduce the peripheral side effects because Brod teaches that carbidopa, when co-administered with l-DOPA, has this clinical effect.
Therefore, claims 10-11 and 24-25 are rendered obvious by Parashar in view of Muñoz and Brod and are rejected under 35 U.S.C. 103.

Claims 12 and 26 remain rejected under 35 U.S.C. 103 as being unpatentable over Parashar et al., Parkinsonism and Related Disorders 38: 1-7 (2017), in view of Muñoz et al., J. Ind. Microbiol. Biotechnol. 38: 1845-1852 (2011), as applied to claims 1-2, 6-7, 15-16, 20-21, and 29 above, and further in view of Jongkees et al., J. Psychiatric Res. 70: 50-57 (2015).

As discussed above, claims 1-2, 6-7, 15-16, 20-21, and 29 are rendered obvious by Parashar in view of Muñoz. However, the combined teachings of Parashar and Muñoz do not teach that said composition further comprises l-tyrosine (claims 12 and 26).

Jongkees’ general disclosure is related to the effect of tyrosine supplementation on clinical and healthy populations (see entire document, including title). Jongkees teaches “an early study showed administering TYR to Parkinson's patients raised levels of DA's metabolite homovanillic acid, suggesting TYR effectively promoted DA function” (p. 53, right side, 2nd full ¶, 2nd sentence).  

It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to administer l-tyrosine as taught by Jongkees in the treatment method taught by the combined teachings of Parashar and Muñoz. The skilled artisan would have been motivated to do so because Jongkees teaches doing so raises levels of DA's metabolite homovanillic acid, suggesting that TYR effectively promoted DA function (p. 53, right side, 2nd full ¶, 2nd sentence). In view of the teachings of Parashar, Muñoz, and Jongkees, there would have been a reasonable expectation of success that administering l-tyrosine would allow the skilled artisan to improve treatment for Parkinson’s patients because Jongkees teaches co-administering l-tyrosine can have a positive clinical effect.
.

Claims 13 and 27 remain rejected under 35 U.S.C. 103 as being unpatentable over Parashar et al., Parkinsonism and Related Disorders 38: 1-7 (2017), in view of Muñoz et al., J. Ind. Microbiol. Biotechnol. 38: 1845-1852 (2011), as applied to claims 1-2, 6-7, 15-16, 20-21, and 29 above, and further in view of Genoscope (Genoscope. 2008. Submission of genomic DNA sequence for E. Coli UMN026 to GenBank, and BLAST alignment of it with SEQ ID NO: 1 and 2).
   
As discussed above, claims 1-2, 6-7, 15-16, 20-21, and 29 are rendered obvious by Parashar in view of Muñoz. In addition, Muñoz teaches that E. coli can be recombinantly modified with E. coli strain W’s hpaBC genes coupled to the trc promoter to overexpress their proteins (p. 1849, right column, 1st full ¶, 1st 3 sentences). However, the combined teachings of Parashar and Muñoz do not teach that said recombinant microbial cell comprises a hpaB and hpaC nucleotide sequence as set forth in SEQ ID NO: 1 and 2 or as set forth in SEQ ID NO: 3 (claims 13 and 27).

Genoscope’s general disclosure is the submission of the genomic DNA for E. coli UMN026 to GenBank and an NCBI BLAST alignment of its genomic DNA with SEQ ID numbers 1 and 2 (see page 1 and subsequent pages for alignment). Genoscope teaches E. coli strain UMN026 that has genes for hpaBC that have a DNA sequence as E. coli strain and subsequent pages for alignment).

It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to substitute (see MPEP § 2143(I)(B)) E. coli UMN026, as taught by Genoscope, for E. coli W, as taught by Muñoz, as the bacteria from which the genes for hpaBC would be cloned to create the plasmid which would subsequently be used to transform E. coli cells to overexpress hpaBC proteins, as taught by Muñoz. In view of the teachings of Parashar, Munoz, and Genoscope, there would have been a reasonable expectation of success that the genes of hpaBC from of E. coli UMN026 could be incorporated into a plasmid and used to transform cells to overexpress hpaBC proteins because Muñoz taught hpaBC genes from E. coli could be cloned into a plasmid that was subsequently used to transform cells that overexpressed hpaBC proteins.
Therefore, claims 13 and 27 are rendered obvious by Parashar in view of Muñoz and Genoscope and are rejected under 35 U.S.C. 103.

Claims 14 and 28 remain rejected under 35 U.S.C. 103 as being unpatentable over Parashar et al., Parkinsonism and Related Disorders 38: 1-7 (2017), in view of Muñoz et al., J. Ind. Microbiol. Biotechnol. 38: 1845-1852 (2011), as applied to claims 1-2, 6-7, 15-16, 20-21, and 29, and Genoscope (Genoscope. 2008. Submission of genomic DNA sequence for E. Coli UMN026 to GenBank, and BLAST alignment of it .

As discussed above, claims 1-2, 6-7, 15-16, 20-21, and 29 are rendered obvious by Parashar in view of Muñoz, and claims 13 and 27 are rendered obvious by Parashar in view of Muñoz and Genoscope. In addition, Muñoz teaches that E. coli recombinantly modified with hpaBC genes coupled to the trc promoter to overexpress hpaBC proteins (p. 1849, right column, 1st full ¶, 1st 3 sentences). However, the combined teachings of Parashar, Muñoz, and Genoscope do not teach that said hpaB and hpaC nucleotide sequence is operably linked to promoter sequence comprising one or more of SEQ ID NOs: 4-6 (claims 14 and 28).

pFM169’s general disclosure is an accession data listing of a cloning vector that contains SEQ ID NO: 4 (p. 1, see alignment). pFM169 teaches a cloning vector of 2,800 base pairs that contains the promoter of SEQ ID NO: 4 (p. 1, first two lines and last three lines).

It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to substitute (see MPEP 2143(I)(B)) the promoter of SEQ ID NO: 4, as taught by pFM169, for the trc promoter as taught by Munoz. In view of the teachings of Parashar, Muñoz, Genoscope, and pFM169, there would have been a reasonable expectation of success that the promoter of SEQ ID NO: 4 would because 

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Parashar in view of Muñoz. Applicant states that a key element of the claimed method is the ability of the cells to colonize the GI tract of mice and deliver l-DOPA in a sustained manner. Applicant states that Parashar and Muñoz fail to teach a recombinant microbial cell that colonizes the gut to produce l-DOPA in a 
The Examiner notes that, as discussed above, Parashar teaches the use of probiotics to restore the body’s microbial balance in PD patients, which requires colonization of the gut to at least some level, and the ability of probiotic bacteria to produce l-DOPA. As also discussed above, the instant claims do not require any level of l-DOPA production or that the l-DOPA production be “sustained” for any particular length of time. As such, the instant claims are rendered obvious by the teachings of Parashar and Muñoz, as the claim limitations are sufficiently broad to be encompassed by these teachings. In addition, the instant claims do not require the crossing of the blood-brain barrier, and so any teaching or lack thereof in Parashar or Muñoz regarding the ability of l-DOPA to cross the blood-brain barrier is not relevant to the claims as currently drafted. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant states that the additional references cited by the Examiner do not overcome the alleged deficiencies of Parashar and Muñoz (remarks, pages 11-15). This argument has been fully considered but has not been found persuasive because, as discussed above, the Examiner does not agree with Applicant’s assertion that Parashar and Muñoz are deficient




Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        10/26/2021